         Case 1:20-cv-00211-JLT Document 15 Filed 10/08/20 Page 1 of 6


 1   Rafael Nendel-Flores, Esq. SBN: 223358
     Guillermo Tello, Esq. SBN: 277896
 2   Yesi Lagunas, Esq. SBN 316008
     CLARK HILL LLP
 3   1055 West Seventh Street, Suite 2400
     Los Angeles, CA 90017
 4   Telephone: (213) 891-9100
     Facsimile: (213) 488-1178
 5   rnendelflores@clarkhill.com
     gtello@clarkhill.com
 6   ylagunas@clarkhill.com
 7 Attorneys for Defendant
   WASTEQUIP MANUFACTURING
 8 COMPANY, LLC

 9
   Ben Rothman, Esq. SBN 265472
10 LAW OFFICES OF BEN ROTHMAN
   10100 Venice Blvd.,
11 Culver City, CA 90232
   Telephone: (310) 717-0539
12 Facsimile: (310) 919-3777
   ben@santamonicainjurylawyer.com
13
     Attorney for Plaintiff
14   JAVIER ESPINOZA
15

16                            UNITED STATES DISTRICT COURT
17           EASTERN DISTRICT OF CALIFORNIA- FRESNO DIVISION
18

19   JAVIER ESPINOZA, an individual,          Case No. 1:20-CV-00211 JLT
20                Plaintiff,                  NOTICE OF SETTLEMENT AND
                                              JOINT STIPULATION AND
21         vs.                                REQUEST FOR DISMISSAL WITH
                                              PREJUDICE OF ALL CLAIMS;
22 WASTEQUIP MANUFACTURING                    [PROPOSED] ORDER
   COMPANY, LLC, an Ohio limited
23 liability company; and DOES 1 to 50,       (Doc. 14)
   inclusive,
24
                  Defendants.
25

26
27

28
                                        1
     JOINT STIPULATION FOR APPROVAL OF SETTLEMENT AGREEMENT AND REQUEST
                          FOR DISMISSAL WITH PREJUDICE
         Case 1:20-cv-00211-JLT Document 15 Filed 10/08/20 Page 2 of 6


 1                               NOTICE OF SETTLEMENT
 2         PLEASE TAKE NOTICE that Plaintiff JAVIER ESPINOZA (“Plaintiff”) and
 3   Defendant WASTEQUIP MANUFACTURING COMPANY, LLC (“Defendant”)
 4   (collectively, “the Parties”) have reached a settlement in the above-entitled action. A
 5   formal settlement agreement and general release has been negotiated and executed by,
 6   and among, the Parties. Upon the Parties settlement of this entire action, the Parties
 7   hereby submit this Joint Stipulation for Approval of Settlement and Motion for
 8   Dismissal with Prejudice.
 9   JOINT STIPULATION FOR APPROVAL OF SETTLEMENT AGREEMENT
10                   AND MOTION FOR DISMISSAL WITH PREJUDICE
11         Plaintiff and Defendant pursuant to Local Rule 160 and Federal Rule of Civil
12   Procedure 41(a)(1)(A)(ii), hereby and through their respective counsel, request that
13   the court approve the Settlement Agreement and Release (the “Agreement”) and
14   dismiss with prejudice the entire action.
15         A.    Court Approval of the Proposed Settlement of Fair Labor Standards
16                Act Claim is Proper
17         Plaintiff’s Complaint, in its Fifth Cause of Action, asserts a claim under the Fair
18   Labor Standards Act for alleged Failure to Pay Overtime Wages as required by 29
19   U.S.C. §§ 207(a) and 216(b). Public policy strongly favors the settlement of disputes.
20   Still, Rule 41(a)(a)(A)(ii) requires the approval of the district court or of the
21   Department of Labor for stipulated dismissals settling Fair Labor Standards Act
22   (“FLSA”) claims with prejudice. Cheeks v. Freeport Pancake House, Inc., 796 F.3d
23   199, 206 (2nd Cir. 2015). As such, the Parties seek this Court’s approval.
24         B.     Court Approval of the Settlement Agreement and Release Is Proper
25         The Court need only determine that a “settlement reflects a reasonable
26   compromise over issues that are actually in dispute,” in order to approve a settlement
27   of FLSA claims. McKeen-Chaplin v. Franklin Am. Mortg. Co., No. C. 10-5243 SBA,
28   2012 WL 6629608, *2 (N.D. Cal. Dec. 19, 2012). This standard is specifically
                                        2
     JOINT STIPULATION FOR APPROVAL OF SETTLEMENT AGREEMENT AND REQUEST
                          FOR DISMISSAL WITH PREJUDICE
         Case 1:20-cv-00211-JLT Document 15 Filed 10/08/20 Page 3 of 6


 1   designed to “promote the policy of encouraging settlement of litigation.” Id. A
 2   settlement may be approved if, under the totality of the circumstances, the settlement's
 3   overall effect vindicates, rather than frustrates, the purposes of the FLSA. See, Dees
 4   v. Hydradry, Inc., 706 F.Supp.2d 1227, 1247 (M.D. Fla. 2010) (explaining that “the
 5   district court should not become complicit in any scheme or mechanism designed to
 6   confine or frustrate…realization of FLSA rights.”).
 7         As discussed in detail herein, Plaintiff’s FLSA claim is individual in nature, not
 8   class or collective, and was disputed by Defendant from the outset. As such, the terms
 9   of the Agreement reached by the Parties after conducting independent investigations
10   and discovery into the merits of, or lack thereof, Plaintiff’s claims, is indeed a
11   reasonable compromise of all the issues “actually in dispute.” McKeen-Chaplin, supra.
12         C.     Procedural History
13         1.     On September 19, 2019, Plaintiff filed his Complaint against Defendant,
14   titled Javier Espinoza v. Manufacturing Company, LLC Case No. BCV-19-102665 in
15   the Kern County Superior Court, seeking damages for (1) Failure to Provide Meal
16   Periods; (2) Failure to Provide Rest Periods; (3) Failure to Pay Minimum Wages; (4)
17   Failure to Pay Overtime Wages 29 USC §§ 3017(a) & 216(b); (5) Failure to Provide
18   Accurate Wage Statements; (6) Waiting Time Penalties; (7) Failure to Produce Payroll
19   Records; (8) Failure to Produce Personnel Records; and (9) Unfair Business Practice.
20         2.     On November 17, 2019 Defendant answered the Complaint in the Kern
21   County Superior Court and therein denied all claims and allegations and asserted
22   special and affirmative defenses to all claims and allegations.
23         3.     On February 10, 2020, Defendant moved to remove this matter to federal
24   court on the basis of diversity jurisdiction and Plaintiff did not object. On February
25   11, 2020, the Kern County Superior Court vacated the state case.
26         4.     As of February 11, 2020, the matter is under the jurisdiction of the United
27   States District Court Eastern District Court of California, before Magistrate Judge
28   Jennifer L. Thurston.
                                        3
     JOINT STIPULATION FOR APPROVAL OF SETTLEMENT AGREEMENT AND REQUEST
                          FOR DISMISSAL WITH PREJUDICE
         Case 1:20-cv-00211-JLT Document 15 Filed 10/08/20 Page 4 of 6


 1         5.     Throughout the pendency of this case, both while pending in State court
 2   and after removal to this Court, the Parties have engaged in discovery and in their
 3   respective independent investigations.        Specifically, Plaintiff propounded three
 4   separate sets of discovery and Defendant propounded two set of discovery, with both
 5   Parties exchanging documents and meeting and conferring over the Parties’ responses.
 6         6.     Counsel for the Parties have also discussed the merits of Plaintiff’s claims
 7   and Defendant’s defenses at length.
 8         7.     On August 28, 2020, after two months of settlement discussions, the
 9   Parties reached an agreement to settle this matter.
10         D.     The Parties Request To Dismiss The Entire Action With Prejudice
11         Plaintiff initially brought this Complaint against Defendant, alleging wage and
12   hour causes of action, including an action under the FLSA. With regards to the FLSA
13   claim, Plaintiff alleged that, while Defendant employed him as a forklift driver,
14   Defendant failed to pay him overtime wages. Plaintiff alleged that as a result, he was
15   entitled to overtime pay with interest, liquidated damages, costs and attorney’s fees.
16         The Parties have entered into the Agreement to resolve all claims asserted in
17   this matter. The Parties and their counsel recognize and acknowledge the expense of
18   continued lengthy proceedings to prosecute and defend this action, the uncertainty and
19   risk of any litigation, as well as the difficulties and delays inherent in such litigation.
20         In support of the request for approval of the Agreement, Plaintiff’s counsel
21   submits that he and Plaintiff are satisfied that Plaintiff will be reasonably compensated
22   under the terms of the Agreement for all causes of action asserted against Defendant.
23   Additionally, Plaintiff’s counsel acknowledge that: (a) Plaintiff fully understand the
24   Agreement; (b) the Agreement specifically applies to a knowing and voluntary release
25   of the relevant and specified rights and claims Plaintiff may have against Defendant;
26   and (c) Plaintiff consulted with his counsel before signing the Agreement and has
27   entered into it knowingly and voluntarily. A copy of the Agreement is attached as
28   Exhibit A.
                                        4
     JOINT STIPULATION FOR APPROVAL OF SETTLEMENT AGREEMENT AND REQUEST
                          FOR DISMISSAL WITH PREJUDICE
         Case 1:20-cv-00211-JLT Document 15 Filed 10/08/20 Page 5 of 6


 1         E.     Conclusion
 2         The Parties agree that the terms reflected in the Agreement are mutually
 3   satisfactory and represent an adequate, fair, and reasonable resolution of this lawsuit.
 4   The Parties therefore respectfully request the Court approve the Agreement and
 5   dismiss this entire action with prejudice.
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                        5
     JOINT STIPULATION FOR APPROVAL OF SETTLEMENT AGREEMENT AND REQUEST
                          FOR DISMISSAL WITH PREJUDICE
         Case 1:20-cv-00211-JLT Document 15 Filed 10/08/20 Page 6 of 6


 1                                    [PROPOSED]       ORDER
 2         Upon review of the Joint Stipulation for Approval of Settlement Agreement and
 3   Request for Dismissal With Prejudice, and after reviewing the settlement agreement
 4   (Doc. 14-1), the Court finds that the settlement terms represent a fair and equitable
 5   resolution of this matter and that the Plaintiff is receiving a reasonable and satisfactory
 6   recovery of his claims, and payment of attorneys’ fees and costs.
 7         The Court ORDERS that the Parties’ Settlement Agreement and Release is
 8   APPROVED. This action, and the claims asserted herein by Plaintiff, is hereby
 9   DISMISSED WITH PREJUDICE.
10
     IT IS SO ORDERED.
11

12      Dated:   October 8, 2020                        /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                        6
     JOINT STIPULATION FOR APPROVAL OF SETTLEMENT AGREEMENT AND REQUEST
                          FOR DISMISSAL WITH PREJUDICE
